Name: Commission Regulation (EC) No 1614/2000 of 24 July 2000 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Cambodia regarding certain exports of textiles to the Community
 Type: Regulation
 Subject Matter: international trade;  leather and textile industries;  Asia and Oceania;  trade;  trade policy
 Date Published: nan

 Avis juridique important|32000R1614Commission Regulation (EC) No 1614/2000 of 24 July 2000 derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Cambodia regarding certain exports of textiles to the Community Official Journal L 185 , 25/07/2000 P. 0046 - 0053Commission Regulation (EC) No 1614/2000of 24 July 2000derogating from Regulation (EEC) No 2454/93 in respect of the definition of the concept of originating products used for the purposes of the scheme of generalised preferences to take account of the special situation of Cambodia regarding certain exports of textiles to the CommunityTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code(1), as last amended by Regulation (EC) No 955/1999 of the European Parliament and of the Council(2), and in particular Article 249 thereof,Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code(3), as last amended by Regulation (EC) No 1662/1999(4), and in particular Article 76 thereof,Whereas:(1) By Council Regulation (EC) No 2820/98 of 21 December 1998 applying a multiannual scheme of generalised tariff preferences for the period 1 July 1999 to 31 December 2001(5), as last amended by Commission Regulation (EC) No 1310/2000(6), the Community gave such preferences to Cambodia.(2) Articles 67 to 97 of Regulation (EEC) No 2454/93 establish the definition of the concept of originating products to be used for the purposes of generalised tariff preferences. Article 76 of that Regulation provides, however, for derogations to those provisions in favour of least-developed GSP-beneficiary countries which submit an appropriate request to that effect to the Community.(3) By Commission Regulation (EC) No 1538/1999(7), Cambodia obtained such a derogation for certain textiles, for the period from 15 July 1999 to 14 July 2000.(4) The request submitted by Cambodia satisfies the requirements of Article 76 of Regulation (EEC) No 2454/93. In particular the introduction of quantitative conditions (on an annual basis) reflecting the Community market's capacity to absorb the Cambodian products, Cambodia's export-capacity and actual recorded trade flows, is such as to prevent injury to the corresponding branches of Community industry. The derogation should be adapted, however, with reference to the economic needs.(5) In order to encourage regional cooperation among beneficiary countries, it is desirable to provide that the raw materials to be used in Cambodia in the context of this derogation should originate in countries belonging to the Association of South-East Asian Nations (ASEAN) (except Myanmar), to the South Asian Association for Regional Cooperation (SAARC) or to the ACP-EC Partnership Agreement.(6) The open and effective administration of these measures should be ensured by applying the relevant provisions, for the management of tariff quotas, laid down in Regulation (EEC) No 2454/93, as amended by Regulation (EC) No 1427/97(8).(7) Any demand to extend application of the derogation beyond the quantities provided for must be considered in consultation with the Cambodian authorities.(8) To be fully effective, the derogation should be granted for a reasonable length of time, that is, until 31 December 2001 when Regulation (EC) No 2820/98 expires.(9) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 11. By way of derogation from Articles 67 to 97 of Regulation (EEC) No 2454/93, products listed in the Annex to this Regulation which are manufactured in Cambodia from woven fabric (woven items) or yarn (knitted items) imported into that country and originating in a country belonging to the Association of South-East Asian Nations (ASEAN) (except Myanmar), to the South Asian Assocation for Regional Cooperation (SAARC) or to the ACP-EC Partnership Agreement shall be regarded as originating in Cambodia in accordance with the arrangements set out below.2. For the purposes of paragraph 1, products shall be considered as originating in ASEAN or SAARC when they are obtained in these countries according to the rules of origin provided for in Articles 67 to 97 of Regulation (EEC) No 2454/93, or as originating in the beneficiary countries of the ACP-EC Partnership Agreement when they are obtained in those countries according to the rules of origin provided in Protocol No 1 to the ACP-EC Partnership Agreement(9).3. The competent authorities of Cambodia shall undertake to take all of the necessary measures to ensure compliance with the provisions of paragraph 2.Article 2The derogation provided for in Article 1 shall apply to products transported directly from Cambodia and imported into the Community during the period from 15 July 2000 to 31 December 2001, up to the annual quantities listed in the Annex against each product.Article 3The quantities referred to in Article 2 shall be managed by the Commission, in accordance with the provisions laid down in Articles 308a to 308c of Regulation (EEC) No 2454/93.Article 4When drawings under Article 3 account for 80 % of the quantities shown in the Annex, the Commission, in consultation with the Cambodian authorities, shall consider whether it is necessary to extend application of the derogation beyond those quantities.Article 5The following shall be entered in box 4 of certificates of origin Form A issued by the competent authorities of Cambodia pursuant to this Regulation:"Derogation - Regulation (EC) No 1614/2000"Article 6In case of doubt, the Member States may demand a copy of the document certifying the origin of the materials used in Cambodia under this derogation. Such a demand may be made at the time of entry into free circulation of the goods benefiting from this Regulation, or within the framework of the administrative cooperation for which provision is made in Article 94 of Regulation (EEC) No 2454/93.Article 7This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 24 July 2000.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 302, 19.10.1992, p. 1.(2) OJ L 119, 7.5.1999, p. 1.(3) OJ L 253, 11.10.1993, p. 1.(4) OJ L 197, 29.7.1999, p. 25.(5) OJ L 357, 30.12.1998, p. 1.(6) OJ L 148, 22.6.2000, p. 28.(7) OJ L 178, 14.7.1999, p. 34.(8) OJ L 196, 24.7.1997, p. 31.(9) Not yet published in the Official Journal.ANNEX>TABLE>